Rich, J. (dissenting):
I dissent, and must state the facts as I understand them.
In 1877 one Edward G. Wilder, the father of the plaintiff’s grantors, became the owner in fee of the premises sought to be partitioned. On July 30, 1874, he made his will, .in and by which he gave, devised and bequeathed all of his property, real and personal, to his wife, Sophia A. Wilder. At the time this will was executed the testator had two children living, and his wife was pregnant, and gave birth to g child (Florence A. Wilder, one of plaintiff’s grant*199ors) twenty-six days later. On August 21, 1877, some three years after the making of the will, another child (Margaret 8. Wilder, the other of plaintiff’s grantors) was born. The testator lived happily with his family until his death on October 5,1880. The will was unrevoked and became operative on his death. From the time of her husband’s death his widow, said Sophia A. Wilder, supported, clothed, fed and educated the daughters, said Florence and Margaret, the former until she was twenty-five years of age, when she married, and the latter until she was twenty-two years old when she married. She had no property or source of revenue other than that derived through and under the will of her husband, which was probated on December 3.1, 1880, special guardians being appointed and appearing for the infant children. On October 15, 1883, said Sophia A. Wilder, individually and as the widow and executrix of her deceased husband, conveyed the property sought to be partitioned to John FT. Stearns for an expressed consideration of $2,100, which was its then actual value, the conveyance being accompanied by an abstract showing a clear title in the grantor; and the .fact that children of the testator had been born after the will- under which Mrs. Wilder apparently derived title had been executed was not mentioned by any of the parties, and Stearns had no knowledge of this until 1905. The property consisted of six vacant unimproved lots in the borough of Brooklyn, unfenced, and upon which there were no buildings. It was wholly unproductive. Although platted and mapped, it was practically farm property. It had no sewerage and no open streets until 1895. Stearns recorded his deed, and thereafter yearly paid the taxes and assessments on the property, amounting in the aggregate to $957.61 and may be said to have entered into the undisputed and sole possession of the premises which he retained until 1905, when the husband of Florence (who was a lawyer) having ascertained that his wife had an' apparent interest therein, unsuccessfully endeavored to induce Stearns to execute conveyances of the undivided one-hal f of • said property claimed to be owned by his wife and her sister. On April 12, 1905, Florence conveyed her alleged interest to one ¡Robert Connor, a clerk in the office of her husband, for an expressed consideration of $1. On February 8, 1905, Margaret executed a similar conveyance to Connor for an *200expressed consideration of $100 and died on July twentieth of the same year. On June fifteenth of the same year Connor conveyed to the plaintiff for an expressed consideration of $1. ' Sophia A. Wilder, the widow of Edward and grantor of Stearns, died in 1904. This action was commenced on November 10, 1905. John N. Stearns, who with his wife were the original defendants, died before the trial, having prior to his death conveyed the premises to his son, the defendant Ilenry S. Stearns, who with his wife were substituted as party defendants and the action continued against them by an order entered on March 19, 1907. Counsel for the appellants argues questions based upon the provisions of the Statute of Limitations and upon those of section 225 of chapter 547 of the Laws of 1896 (the Real Property Law), making a grant void if at the time of the delivery thereof such property is in the actual possession of a person claiming under a title adverse to that of the grantor. Without determining the merit of these contentions, it is sufficient to say that they cannot avail the appellants, as they are not set up in the answer as a defense. (Code Civ. Proc. § 413; Ten Eyck v. Witbeck, 55 App. Div. 165.) The respondent’s claims arise under the provisions of the statute relating to after-born children, which provides that “ Whenever a testator shall have a child born after the making of a last will, either in the life-time or after the death of such testator, and shall die leaving such child, so after born, unprovided for by any settlement, and neither provided for nor in any way mentioned in such will, every such child shall succeed to the same portion of such parent’s real and personal estate, as would have descended or been distributed to such child, if such parent had died intestate,” etc. (2 R. S. 65, § 49, as amd. by Laws of 1869, chap. 22.) The object of this statute is said in Wormser v. Croce (120 App. Div. 287) to be “ not to secure equality of distribution, but to guard against inadvertent or unintentional disinheritance, or, as the revisers expressed it in their notes, a ‘probable oversight / ’ ” and the court then says: “ Therefore, it was provided, in order to sustain a will against the .claims of after-born children, that provision must have been made for them, or that they must have been in some way mentioned in the will, either provision or mention being sufficient. If, therefore, it can be seen or reasonably presumed from the terms of the will itself that the testator had in *201mind the probability that children might be born after the will was made, and provided with that contingency in mind, the statute will be satisfied and the will sustained.”
The testator in the case at bar did know that there was to be at least one after-born child for his wife was with child and within twenty-six days of confinement when the will was made, and he must be presumed to have had this child in mind. He had two living children, minors, whom he was legally bound to support and with whom his relations are shown to have been kindly, whom he knowingly disinherited and who are debarred from participation in his estate, even if the subsequent-born sisters are held to be entitled thereto. The mother was the natural guardian of her infant children after the death of her husband and without means or ability to support and care for them. I think it plainly appears and certainly it can be “ reasonably presumed ” from the facts within the knowledge of the testator at the time he made his will and from the provisions of the will itself, that he had his after-born children in mind and intended to place them on the same level with his living children, and that within the meaning of the statute he “ provided ” for them by devising his property to his “ beloved wife,” their mother and natural guardian, after his death (in this respect the case at bar is distinguishable from Obecny v. Goetz, 116 App. Div. 807), with whom and his children he was living happily, with the knowledge that she would use the property he devised her for the maintenance, support and education of his after-born as well as living children, and this presumption is supported by the fact that the mother did support and maintain with the avails of the property given her (for she had no other) these two after-born children, not only until they became of age, but until they were married at the ages respectively of twenty-five and twenty-two years. This presumption is further strengthened by the fact that although the father lived more than six years after the birth of the child first born after the will was made and more than three years after the birth of the youngest child, and must be presumed to have known that by the terms of his will they would take no part of his estate, he did not see fit to change his will or indicate in any manner an intention or a desire that they should inherit any portion of his estate. I regard it as very inequitable and unjust to the children *202living at the time the will was made to exclude them from any participation in the estate of their deceased father and permit their after-born sisters to inherit one-half of its value (an effect never intended by the testator) for the benefit of their grantee and at the expense of an innocent purchaser paying the full value of the property without notice, and this after the mother had necessarily used in the support and maintenance of these after-born children until they reached the ages of twenty-five and twenty-two years, respectively, much more than the one-half of the $2,100- which she received for the property, to the one-half part of which they, through their grantee, claim title.
I must vote for a reversal of the judgment.
Interlocutory judgment of the County Court of Kings county affirmed, with costs.